              Case:
AO 456 (Rev. 5/85) Notice   1:18-cr-00109-TSB Doc #: 95 Filed: 04/03/19 Page: 1 of 1 PAGEID #: 562

                                                                United States District Court

                                             SOUTHERN                                     DISTRICT OF                        OHIO

        UNITED STATES OF AMERICA                                                                           CORRECTED NOTICE

                                 V.
                                                                                        CASE NUMBER: 1:18cr109
                                                                                        ( J. Black ; Litkovitz, MJ )
                            SETH NEZAT




 TYPE OF CASE

                                                 CIVIL                                   CRIMINAL

 TAKE NOTICE that a proceeding in this case has been set for the place, date, and time set forth below:


 PLACE                                                                                                       ROOM NO.
 Potter Stewart U.S. Courthouse                                                                              708
 100 East Fifth Street                                                                                       DATE AND TIME
 Cincinnati, Ohio 45202

 TYPE OF PROCEEDING
 Detention Hearing and Arraignment on Indictment before the Honorable Karen L. Litkovitz, U.S.
 Magistrate Judge

    TAKENOTICE that the proceeding in this case has been continued as indicated below:


 PLACE                                                         DATE AND TIME PREVIOUSLY SCHEDULED            RESET TO, DATE AND TIME
 Potter Stewart U.S. Courthouse
 100 East Fifth Street                                                                                       April 8, 2019 at 2:00 pm
                                                               April 4, 2019 at 1:30 pm
 Cincinnati, Ohio 45202




 April 3, 2019                                                                           RICHARD W. NAGEL
 Date                                                                                    U.S. Magistrate or Clerk of Court

                                                                                           s/Arthur Hill
                                                                                         (BY) DEPUTY CLERK

 To: Ravert J. Clark, Esq.


                CC: U.S. Pretrial Services
                U.S. Probation
                U.S. Marshal’s Office
                U.S. Attorney’s Office (Matthew Singer, AUSA)

      NOTE: It is the responsibility of Counsel to notify their clients.
